 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION MAY 12 2020
THOMAS G 3RUTON
UNITED STATES OF AMERICA CLE SG SRUTON
CASE NUMBER:
Vv.
UNDER SEAL
YEN CHAM YUNG

ORDER <O0CR 231

The UNITED STATES OF AMERICA by its attorney, JOHN R. LAUSCH, JR.,
United States Attorney for the Northern District of Illinois, having moved this Court
to Seal the Complaint, Affidavit, Arrest Warrant, and Motion to Seal, and having
demonstrated good cause in support of its motion,

IT IS HEREBY ORDERED THAT the Complaint, Affidavit, Arrest Warrant,
and Motion to Seal be sealed until the time of arrest of the defendant in this case or
further order of the Court, whichever occurs earlier. This Order does not prohibit law
enforcement personnel from disclosing the Complaint, Affidavit, and Arrest Warrant
as necessary to facilitate the enforcement of criminal law, including the execution of
the warrant, or to any federal official to assist the official receiving the information

in the performance of that official’s duties.
ENTER:

Honorable ROBER’ OW, JR.
United States Dj Judge

DATE: May 12, 2020
